DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Election Requirement filed 12/23/2021.
The status of the Claims is as follows:
Claim 55 is cancelled;
Claim 56 is new;
Claims 23, 27 and 51 have been amended;
Claims 20-54 and 56 have been withdrawn;
Claims 1-19 are pending and have been examined. 

Election/Restrictions
Claims 20-54 and 56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/23/2021.

Applicant's election with traverse of Group I in the reply filed on 12/23/2021 is acknowledged.  The traversal is on the ground(s) that a full search of any of the inventions necessitates a full search of all inventions.  This is not found persuasive because the varying limitations of each respective Group includes subject matter that diverges from other Groups such that the search would require probing varying cpc subgroups and therefore causing a search burden.

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8, 9, 12-14, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Riemenschneider et al. (US 20170088301; Riemenschneider).

Regarding Claim 1 Riemenschneider discloses a method of controlling a load wrapping apparatus (10) of the type configured to wrap a load (32) with packaging material (30) dispensed from a packaging material dispenser (26) through relative rotation between the packaging material dispenser (26) and the load (32), the method comprising: 
sensing one or more indications of changes in packaging material characteristics during one or more wrap operations; (par 34) and 
changing one or more wrap parameters used to wrap the load in response to sensing the one or more indications. (par 34)

Regarding Claim 2 Riemenschneider discloses the method as described above. Riemenschneider further discloses changing the one or more wrap parameters optimizes load wrapping apparatus performance and/or packaging material cost. (par 34)

Claim 3 Riemenschneider discloses the method as described above. Riemenschneider further discloses changing the one or more wrap parameters reduces an incidence of film breaks. (par 58)

Regarding Claim 4 Riemenschneider discloses the method as described above. Riemenschneider further discloses the one or more indications includes a force to pre-stretch at a given payout percentage (par 48-50), a tension at a payout percentage (par 54), an unwind force on a packaging material supply roll (par 8, 66).

Regarding Claim 6 Riemenschneider discloses the method as described above. Riemenschneider further discloses the one or more wrap parameters includes a payout percentage (par 66), a tension (par 54), a pre-stretch percentage (par 48), and/or a packaging material feed control (par 67).

Regarding Claim 8 Riemenschneider discloses the method as described above. Riemenschneider further discloses generating an alert to indicate to an operator an impact of any changes made. (par 26)

Regarding Claim 9 Riemenschneider discloses the method as described above. Riemenschneider further discloses sensing the one or more indications is performed by a sensor array (60, 62) in a pre-stretch zone of the packaging material dispenser. (par 25, 34)

Regarding Claim 12 Riemenschneider discloses the method as described above. Riemenschneider further discloses sensing the one or more indications includes sensing a force to pre-stretch at a given payout percentage with a force sensor coupled to an idle roller disposed between upstream and downstream dispensing rollers of a pre-stretch assembly. (par 62, 64)

Regarding Claim 13 Riemenschneider discloses the method as described above. Riemenschneider further discloses sensing the one or more indications includes sensing a tension at a given payout percentage with a force sensor coupled to an idle roller disposed downstream of a pre-stretch assembly. (par 54)

Regarding Claim 14 Riemenschneider discloses the method as described above. Riemenschneider further discloses sensing the one or more indications includes sensing an unwind force on a packaging material supply roll with a force sensor coupled upstream of a pre-stretch assembly. (par 8, 66)

Regarding Claim 19 Riemenschneider discloses the method as described above. Riemenschneider further discloses sensing the one or more indications of changes in packaging material characteristics and changing the one or more wrap parameters used to wrap the load in response to sensing the one or more indications are performed during the same wrap operation. (par 20, 48, 54, 66-67)

Allowable Subject Matter
Claim 5, 7, 10, 11, 15-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Claim 5 the Prior Art does not teach wherein the visible packaging material roll surface includes one or more of a wrinkle, air entrapment, edge feather, edge flaw, torn edge, nicked edge, die line, and/or gauge band, in conjunction with the limitations of Claim 1 and any intervening claims. 

Regarding Claim 7 the Prior Art does not teach wherein the one or more wrap parameters includes a roping mechanism parameter that controls roping or rolling of an edge of the packaging material in conjunction with the limitations of Claim 1

Regarding Claim 10 the Prior Art does not teach wherein sensing the one or more indications includes sensing a gel on the packaging material with an image sensor directed at a web of the packaging material in conjunction with the limitations of Claim 1

Regarding Claim 11 the Prior Art does not teach wherein sensing the one or more indications includes sensing a hole in the packaging material with an ultrasonic sensor directed at a web of the packaging material in conjunction with the limitations of Claim 1

Regarding Claim 15 the Prior Art does not teach wherein sensing the one or more indications includes sensing a visible packaging material roll surface with an image sensor in conjunction with the limitations of Claim 1

Regarding Claim 16 the Prior Art does not teach further comprising: sensing a cessation of the one or more indications of changes in packaging material characteristics; and changing the one or more wrap parameters in response to sensing the cessation.

Claim 17 the Prior Art does not teach wherein changing the one or more wrap parameters in response to sensing the cessation includes restoring the one or more wrap parameters to original values in conjunction with the limitations of Claim 1 and any intervening Claims. 

Regarding Claim 18 the Prior Art does not teach wherein sensing the one or more indications of changes in packaging material characteristics is performed during a first wrap operation, and changing the one or more wrap parameters used to wrap the load in response to sensing the one or more indications is performed during a second wrap operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lancaster US 20070204564 sensing changes par 8; sensing a film break; par 64
Moore US 20090235617 sensing slack in packaging material; par 48, 62
Lancaster US 4079565 sensing thickness of material roll; abstract
Lancaster US 20090178374 sensing a characteristic of the film; par 31 detect break par. 127
Lancaster US 20130076753 sensing a characteristic of the film; par 38
Grassi US 20160229573 detecting the quality of packaging film; abstract



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731